Case 19-22715-CMB     Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24        Desc
                          Proposed Order Page 1 of 12


               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:

  5171 CAMPBELLS, LAND CO., INC.                Bankruptcy No. 19-22715-CMB

               Debtor,                          Chapter 11

  5171 CAMPBELLS LAND CO., INC.,                Document No.

               Movant,
        vs.

  ELMHURST PROPERTIES, INC.,
  ASCENTIUM CAPITAL, LLC, IEMFS,
  Ltd. d/b/a GSG FINANCIAL, HITACHI
  CAPITAL AMERICA CORP., TRI STATE
  EQUIPMENT CO., INC., WESBANCO
  BANK, INC., STORE CAPITAL
  ACQUISITIIONS, LLC, STORE
  MASTER FUNDING XIII, LLC,
  US FOOD, INC., VISION FINANCIAL
  GROUP, INC., LED SOLUTIONS,
  PENNSYLVANIA DEPARTMENT OF
  REVENUE, THE NEW YORK
  DEPARTMENT OF TAXATION AND
  FINANCE, THE OHIO DEPARTMENT
  OF TAXATION and THE INTERNAL
  REVENUE SERVICE,

               Respondents.

    ORDER OF COURT (A) APPROVING SALE OF PERSONALTY FREE AND
      CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES; AND (B)
     APPROVING ASSUMPTION AND ASSIGNMENT OF DEBTOR’S LAND
              LEASE WITH ELMHURST PROPERTIES, INC.

        Upon consideration of the foregoing Emergency Motion of 5171

  Campbells Land Co, Inc. (the “Debtor”) for Sale of (1) Personalty; and (2)

  Debtor’s Interest in that certain Land Lease with Elmhurst Properties, Inc. Free

  and Clear of all Liens, Claims and Encumbrances (the “Sale Motion”) pursuant to



                                         1
Case 19-22715-CMB         Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24                     Desc
                              Proposed Order Page 2 of 12


  that certain Asset Purchase Agreement dated August ___, 2019 (the “Purchase

  Agreement”)1 by and between the Debtor and __________________ (the

  “Buyer”), the Court HEREBY FINDS, DETERMINES, ORDERS, ADJUDGES

  AND DECREES THAT2:

          1.      Pursuant to 11 U.S.C. Section 363(b) and (f), the Debtor has

  effectuated service of the Sale Motion and the related Notice of Sale setting the

  hearing and response deadline upon the Respondents, all creditors and all other

  parties in interest as required by the applicable Bankruptcy Rules.

          2.      Cause exists for shortening any notice period required by

  Bankruptcy Rules 2002 and 6004 and the notice provided by the Debtor was

  reasonable in light of the circumstances.

          3.      Cause further exists to waive compliance with any advertising or

  publication requirements under the Bankruptcy code or the Bankruptcy Rules,

  including Local Bankruptcy Rule 6004-1, with the exception of the requirement to

  upload the Notice of Sale to the EASI system, which requirement the Debtor has

  complied with.

          4.      The Debtor has demonstrated compelling circumstances and a

  sufficient and sound business purpose and justification for the proposed sale to

  be approved on an emergency basis.




  1 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
  Purchase Agreement.
  2 Findings of Fact shall be construed as conclusions of law, and conclusions of law should be

  construed as findings of fact when appropriate. See Fed. R. Bank. P. 7052. Any statements of
  this Court from the bench at the Sale Hearing shall constitute additional findings of fact and
  conclusions of law as appropriate and are expressly incorporated by reference in this Sale Order.

                                                  2
Case 19-22715-CMB      Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24             Desc
                           Proposed Order Page 3 of 12


         5.     The sale is in good faith in accordance with In re Abbotts Dairies

  of Pennsylvania, Inc., 788 F.2d 143 (3d Cir 1986).

         6.     The Buyer is a purchaser in good faith, as that term is used in the

  Bankruptcy Code, and is entitled to the protection of section 363(m) of the

  Bankruptcy Code with respect to sale contemplated in the Purchase Agreement

  (the “Sale Transaction”). The Sale Transaction was negotiated and entered into

  in good faith, based upon arm’s-length negotiations and without collusion or fraud

  of any kind. The Purchase Price to be paid by the Buyer was not controlled by

  an agreement among potential bidders. Neither the Buyer nor any of its affiliates,

  officers, directors, managers, shareholders, or any of their respective successors

  or assigns is an “insider” of the Debtor, as that term is defined in section 101(31)

  of the Bankruptcy Code. The Sale Transaction may not be avoided, and no

  damages may be assessed against the Buyer or any other party under section

  363(n) of the Bankruptcy Code or any other applicable law.

         7.     The Buyer would not consummate the transactions contemplated

  hereby, thus adversely affecting the Debtor, its estates, and its creditors, if either

  (i) the sale of the Purchased Assets and the assignment of the Assigned

  Contracts to the Buyer were not free and clear of all defenses, claims, obligations

  and Encumbrances of any kind or nature whatsoever to the greatest extent

  permitted under sections 105, 363 and 365 of the Bankruptcy Code and other

  applicable law, whether such defenses, claims, obligations and Encumbrances

  (collectively, the “Interests”) are known or unknown, choate or inchoate, filed or

  unfiled, scheduled or unscheduled, recorded or unrecorded, contingent or non-



                                            3
Case 19-22715-CMB        Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24           Desc
                             Proposed Order Page 4 of 12


  contingent, liquidated or unliquidated, matured or unmatured, noticed or

  unnoticed, perfected or unperfected, allowed or disallowed, disputed or

  undisputed, whether accruing prior to or subsequent to the commencement of

  this Chapter 11 Case, whether imposed by agreement, understanding, law,

  equity or otherwise, relating to, accruing or arising at any time prior to the

  Closing, except the Assumed Liabilities.

          8.      A reasonable opportunity to object or be heard regarding the relief

  has been afforded to all interested persons and entities. Notice of the hearing on

  the Sale Motion (the “Sale Hearing”) was good, sufficient, fair and adequate

  under the circumstances, was provided to all parties in interest entitled to receive

  notice and complied in all respects with 11 U.S.C. § 102(1) and Bankruptcy

  Rules 2002, 6004 and 6006.

          9.      All objections to the Sale Motion or to the relief granted herein that

  have not been withdrawn, waived or settled as announced to the Court at the

  Sale Hearing or by stipulation filed with the Court, and all reservations of rights

  included therein, are hereby denied and overruled on the merits.

          10.     The matters considered by the Court at the hearing were “core”

  proceedings pursuant to 28 U.S.C. Section 157(b)(2) over which the Court has

  jurisdiction to enter a final Order.

          11.     The conditions of section 363(f) of the Bankruptcy Code have been

  satisfied in full.

          12.     The terms of the sale contained in the Purchase Agreement are fair

  and reasonable and in the best interests of this Estate. Accordingly, the Sale



                                             4
Case 19-22715-CMB      Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24            Desc
                           Proposed Order Page 5 of 12


  Motion is GRANTED and the sale of the Purchased Assets and the assumption

  and assignment of the Assigned Contracts to the Buyer, pursuant to the terms of

  the Purchase Agreement, is APPROVED in all respects pursuant to sections

  105, 363 and 365 of the Bankruptcy Code. The Debtor and the Buyer and their

  affiliates, officers, directors, employees and agents are hereby authorized and

  directed to take such actions as are necessary to consummate and implement

  the Sale Transaction as contemplated in the Purchase Agreement and this Sale

  Order.

           13.   Pursuant to sections 105(a) and 363(b) of the Bankruptcy Code,

  the Debtor is hereby authorized to fully assume, perform under, consummate and

  implement the Purchase Agreement, together with such additional instruments

  and documents that may be reasonably necessary or desirable to implement the

  Purchase Agreement and to take all further actions as may reasonably be

  requested by Buyer for the purpose of assigning, transferring, granting conveying

  and conferring the Purchased Assets to Buyer, or as may be necessary or

  appropriate to the performance of the obligations contemplated by the Purchase

  Agreement and this Sale Order.

           14.   The Purchased Assets shall be transferred to Buyer and upon the

  Closing (one or both of them) shall be free and clear of all Interests of any kind or

  nature whatsoever, whether such Interests are known or unknown, choate or

  inchoate, filed or unfiled, scheduled or unscheduled, recorded or unrecorded,

  contingent or non-contingent, liquidated or unliquidated, matured or unmatured,

  noticed or unnoticed, perfected or unperfected, allowed or disallowed, disputed



                                           5
Case 19-22715-CMB           Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24         Desc
                                Proposed Order Page 6 of 12


  or undisputed, whether accruing prior to or subsequent to the commencement of

  the Case, whether imposed by agreement, understanding, law, equity or

  otherwise, relating to, accruing or arising at any time prior to the Closing, and all

  such Interests of any kind or nature whatsoever, shall attach to the net cash

  proceeds of the Sale Transaction in the order of their priority, with the same

  validity, force and effect that they now have as against the Purchased Assets.

  Upon the Closing, the Buyer shall be vested with the Purchased Assets free and

  clear of all Interests.

         15.     Without limiting the foregoing, the Buyer is not a successor to, or

  vicarious or otherwise liable for, the liabilities, claims, debts or obligations of the

  Debtor under any theory of law or for any purpose, and all creditors of the Debtor

  and all parties are enjoined from taking action against the Buyer or the

  Purchased Assets, other than with respect to the Assumed Liabilities. Without in

  any way limiting the foregoing, the Buyer shall not, and shall not be deemed to:

  (i) be the successor of or successor employer under (a) the Worker Adjustment

  and Retraining Notification, as amended (WARN) Act, (b) the Consolidated

  Omnibus Budget Reconciliation Act of 1985, as amended, including by the

  requirements of Part 6 of Title I of Employee Retirement Income Security Act and

  Section 4980B of the Internal Revenue Code (COBRA), and applicable

  regulations thereunder, (c) any similar state or local law or (d) any collective

  bargaining agreement or other labor or employment agreement or pension or

  employee benefits plan (including any common law successorship liability in

  relation to any pension plans or any multiemployer plans to which the Debtor has



                                             6
Case 19-22715-CMB      Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24             Desc
                           Proposed Order Page 7 of 12


  at any time contributed to or had any liability or potential liability, including with

  respect to unfunded, underfunded and/or withdrawal liability); (ii) be the

  successor of or successor employer to the Debtor, and shall instead be, and

  deemed to be, a new employer with respect to any and all federal or state

  unemployment laws, including any unemployment compensation or tax laws, or

  any other similar federal or state laws; (iii) have, de facto, or otherwise, merged

  or consolidated with or into the Debtor; (iv) be a mere continuation or substantial

  continuation of the Debtor or the enterprise(s) of the Debtor; or (v) be liable for

  any acts or omissions of the Debtor in the conduct of the Purchased Restaurants

  or arising under or related to the Purchased Assets other than as set forth in the

  Purchase Agreement.

         16.    Except with respect to the Assumed Liabilities, all persons or

  entities holding Interests of any kind or nature with respect to the Purchased

  Assets are hereby barred, estopped and permanently enjoined from asserting,

  prosecuting or otherwise pursuing such Interests against the Buyer, its

  successors or assigns, or the Purchased Assets. This Sale Order is and shall be

  effective as a determination that all such Interests shall be and are, without

  further action by any person or entity, released with respect to the Purchased

  Assets and the Buyer as of the Closing.

         17.    The Debtor has good and marketable title in and to the Purchased

  Assets and, subject only to the entry of this Sale Order and receipt of the

  approvals and consents required by the Purchase Agreement, has the full power

  and authority to execute all documents contemplated thereby, and the sale of the



                                            7
Case 19-22715-CMB     Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24           Desc
                          Proposed Order Page 8 of 12


  Purchased Assets by the Debtors has been duly and validly authorized by all

  necessary action of the Debtor.     No consents or approvals other than those

  provided for in the Purchase Agreement or this Sale Order are required for the

  Debtor to consummate the transactions described in this Sale Order.

        18.    Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and

  subject to and conditioned upon the Closing, the Debtor’s assumption and

  assignment to the Buyer of the Assigned Contracts is hereby approved, and the

  requirements of section 365(b)(1) of the Bankruptcy Code with respect thereto

  are hereby deemed satisfied. The Buyer may add or eliminate any contract from

  the list of Assigned Contracts in accordance with Section 2.2 of the Purchase

  Agreement.

        19.    The Debtor is hereby authorized and directed, in accordance with

  sections 105(a) and 365 of the Bankruptcy Code, to (a) assume and assign to

  the Buyer, effective upon the Closing, the Assigned Contracts free and clear of

  all Interests of any kind or nature whatsoever, and (b) execute and deliver to the

  Buyer such agreements, documents or other instruments as may be necessary

  to sell, assign, transfer, convey and deliver the Assigned Contracts to the Buyer.

  To the extent any Assigned Contract is not an executory contract or unexpired

  lease subject to section 365 of the Bankruptcy Code, the Debtor is authorized to

  transfer all of its rights and future obligations under such Assigned Contract as a

  Purchased Assets to the Buyer free and clear of liabilities, claims or Interests

  arising prior to the closing, pursuant to section 363 of the Bankruptcy Code.




                                          8
Case 19-22715-CMB      Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24          Desc
                           Proposed Order Page 9 of 12


         20.    The Assigned Contracts shall be transferred to, and remain in full

  force and effect for the benefit of, the Buyer in accordance with their respective

  terms, notwithstanding any provision in any such Assigned Contract that

  prohibits, restricts or conditions such assignment or transfer and, pursuant to

  section 365(k) of the Bankruptcy Code.

         21.    All defaults or other obligations of the Debtor under any Assigned

  Contract (without giving effect to any acceleration clauses or any default

  provisions of the kind specified in section 365(b)(2) of the Bankruptcy Code) shall

  be deemed cured upon payment at the Closing by the Debtor, or as soon

  thereafter as practicable, of any Cure Amount with respect to each Assigned

  Contract, and all objections filed by non-debtor parties to the Assigned Contracts

  having been resolved or overruled, or such contracts having been removed from

  the list of Assigned Contracts.

         22.    Each non-debtor party to an Assigned Contract hereby is forever

  barred, estopped and permanently enjoined from asserting (i) against the Debtor

  or the Buyer, any default, whether declared or undeclared, or known or unknown,

  arising under the Assigned Contract prior to the Closing Date, and (ii) against the

  Buyer, any counterclaim, defense, setoff or any other claim asserted or

  assertable against the Debtor as the counter-parties to any Assigned Contract.

         23.    Any provision in an Assigned Contract that purports to prohibit or

  condition the assignment of such Assigned Contract or allow the non-debtor

  party to such Assigned Contract to terminate, recapture, impose any penalty,

  condition a renewal or extension, or modify or limit any term or condition upon



                                           9
Case 19-22715-CMB     Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24         Desc
                         Proposed Order Page 10 of 12


  the assignment of such Assigned Contract, is hereby deemed to be an

  unenforceable anti-assignment provision and shall be void and of no force and

  effect. All other requirements and conditions under sections 363 and 365 of the

  Bankruptcy Code for the assumption by the Debtor and assignment to the Buyer

  of the Assigned Contracts have been satisfied and, except as set forth in this

  Sale Order or in any other order issued by this Court, all counterparties to such

  Assigned Contracts shall be deemed to have consented to the assignment to

  Buyer as contemplated by section 365(c) of the Bankruptcy Code. Upon the

  Closing, in accordance with sections 363 and 365 of the Bankruptcy Code, the

  Buyer shall be fully and irrevocably vested with all rights, title, privilege and

  interest of the Debtor in and to the Assigned Contracts.

        24.    Upon the Closing, the Buyer shall be deemed to be substituted for

  the Debtor as a party to the applicable Assigned Contracts.

        25.    Payment of the Cure Amount (if any) shall, with respect to each

  Assigned Contract, (a) effect a cure of all defaults, (b) compensate the non-

  debtor party to such Assigned Contract for any actual pecuniary loss resulting

  from such defaults, and (c) together with the assumption of the Assigned

  Contracts by the Debtor and its assignment to the Buyer, constitute adequate

  assurance of future performance thereof.

        26.    The Buyer has provided adequate assurance of its future

  performance under the Assigned Contracts within the meaning of sections

  365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.




                                          10
Case 19-22715-CMB     Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24           Desc
                         Proposed Order Page 11 of 12


        27.    Pursuant to sections 105(a), 363 and 365 of the Bankruptcy Code,

  all parties to the Assigned Contracts are forever barred and enjoined from raising

  or asserting against the Buyer or the Purchased Assets any assignment fee,

  default, breach, claim or pecuniary loss, or condition to assignment, arising under

  or related to the Assigned Contracts existing as of the Closing Date or arising by

  reason of the Closing.

        28.    This Sale Order constitutes a final and appealable order within the

  meaning of 28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and

  6006(d), the Court expressly finds that there is no reason for delay in the

  implementation of this Sale Order. This Sale Order shall be effective immediately

  upon its entry and the parties may consummate the transaction pursuant to the

  terms and conditions set forth herein and in the Purchase Agreement.

        29.    The terms and provisions of the Purchase Agreement, together with

  the terms and provisions of this Sale Order, shall be binding in all respects upon

  the Debtor, its estate, creditors and officers, and Buyer and its affiliates,

  successors and assigns, including any trustee that may be appointed in this

  Case (including if this Case is converted to chapter 7 of the Bankruptcy Code)

  and any affected third parties, including, but not limited to, entities asserting

  claims against, or Interests in, the Debtor’s estate or the Purchased Assets.

        30.    Nothing contained in any chapter 11 plan confirmed in this Case, or

  in any related confirmation order, disclosure statement, or order approving

  disclosure statement shall conflict with or derogate from the provisions of this




                                          11
Case 19-22715-CMB      Doc 158-1 Filed 08/23/19 Entered 08/23/19 10:22:24           Desc
                          Proposed Order Page 12 of 12


  Sale Order, this Sale Order and the transactions being in contemplation of, in

  furtherance of and in connection with such chapter 11 plan.

          31.   Closing of the sale must close in accordance with the terms of the

  Purchase Agreement with the proceeds of the sale to be distributed to Robert O

  Lampl as escrow agent to be held in escrow pending further Order of Court,

  except that Robert O Lampl as escrow agent shall be able to disburse funds for

  the following without further Order of Court:

                (a)    Post-Petition Payroll;

                (b)    Post-Petition Payroll Taxes;

                (c)    Post-Petition Sales Taxes;

                (d)    U.S. Trustee Fees;

                (e)    $100,000 to Compass Advisory Partners, LLC to be held in

  escrow pending an approved fee application;

                (f)    $100,000 to Robert O Lampl to be held in escrow pending

  an approved fee application.




  Date:                                                                      ____
                                             Carlota M. Bӧhm
                                             Chief United States Bankruptcy Court
                                             Judge




                                            12
